                      Case 20-10883           Doc 200           Filed 06/29/21      Page 1 of 6




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF MARYLAND

In Re:                                                 *

KEMPES JEAN                                            *          Case No. 20-10883-LSS
LORI LEE JEAN
     Debtor                                            *          Chapter 7

RESPONSE TO “LINE” ADVISING ON TRUSTEE’S INTENT TO CONTEST DEBTOR’S
 MOTION TO RESOLVE WHY DEBTOR’S RETENTION OF SUCCESSOR COUNSEL
 SHOULD BE BARRED BY 11 U.S.C. § 549(a) OR OTHERWISE AND REQUEST FOR
                                 ORDER

                  KEMPES JEAN and LORI LEE JEAN (the “Debtors”), by and through John D. Burns,

Esquire (the “Firm”), hereby file this Response to “Line” Advising On Trustee’s Intent To Contest

Debtor’s Motion To Resolve Why Debtor’s Retention Of Successor Counsel Should Be Barred By 11

U.S.C. § 549(a) Or Otherwise And Request For Order, and states as follows:

                                                    REQUEST:

                  On or about January 22, 2020 (the “Petition Date”), the Debtors filed a voluntary

petition for relief under Chapter 7 of the Bankruptcy Code of 2005 as amended (the “Code”). Until

early this month, this Chapter 7 case had a very colorful and animated litigation history before the

Bankruptcy Court for many months.

                  That “three ring circus” of sorts in this Chapter 7 case stopped upon the retention of

the undersigned 1. There is still significant litigation facing these Debtors, and there will be for some



1 The Court will note that in the brief nigh month that the Firm has served as counsel the litigation over the house sale
ceased, and the residence was sold all due in significant part to the Firm’s assistance to move along from prior
litigation and advance the conclusion of this estate. Although the Trustee has not yet released the HUD-1 and exempt
monies to the Debtors which they are due (following request by the Firm), nor filed the necessary Report of Sale
despite the passage of now on approaching days, the mortgage payoff estimated at less than $700,000.00 and the sale
price of $900,000.00 should be enough to pay off the Debtors’ claims in this case several fold even in the absence of
$47,000.00 in allowed exemptions to the Debtors.

                                                           11
                     Case 20-10883           Doc 200           Filed 06/29/21      Page 2 of 6




time to come. The Firm intends to zealously defend and represent the Debtors herein with an eye

towards pip and professionalism, if his retention is approved.

                  After having at least three (3) lawyers decline representation of the Debtors after R.

Schlossberg graciously explained 2 to these counsel the perils of representing these particular debtors

given the intent of the Trustee to vigorously pursue and enforce any disgorgements, all that was

created was the significant risk that pro se representation in this overburdened Court would increase

by yet another set of Debtors.

                  On or about June 10, 2021, the Firm entered its appearance. As is explained in great

detail in the Debtors’ Motion To Resolve Why Debtor’s Retention Of Successor Counsel Should Be

Barred By 11 U.S.C. § 549(a) or Otherwise (The “Motion to Retain”), the Firm requires an expedient

and final determination in this fast moving Chapter 7 Case and pending adversary proceeding as to

whether he may be retained herein. The Firm has submitted evidence (affidavits by Debtors and third

party Payors of his retainers) to support the Motion to Retain. The Firm has performed and is

performing much work here daily.

                  All of this has been done by the Motion to Retain to avert the delay and uncertainty

over retention in such a challenging case that would have otherwise imposed upon counsel. The Firm

cannot simply “hang out” awaiting some unknown fate on his retention akin to lying under the




2 To be clear, Mr. Schlossberg, as counsel to the Trustee, meant no intimidation of prospective counsel to the Debtors
to the knowledge of the undersigned. R. Schlossberg’s nature is gracious and his manner helpful to all lawyers he
encounters as an elder statesman of the bar. The undersigned appreciates the repeated and restated warnings and
admonitions R. Schlossberg has given to this Firm in the retention matter herein to dissuade the undersigned from
accepting retention. However, the undersigned must make his own decisions to protect the Debtors herein who are
vulnerable to the Trustee’s pursuit of the rights of the estate, which are by necessity adverse to the interests of the
Debtors herein. Sometimes, the undersigned must do what he must do.

                                                          22
                     Case 20-10883           Doc 200          Filed 06/29/21      Page 3 of 6




“Sword of Damocles” whose peril is not that it falls, but that it hangs ever pendant 3. No counselor or

advocate, talented even as the once imperatorial R. Schlossberg might yet still be could represent

clients under such uncertain circumstances. No different is the limitation on the skills of the

undersigned when called to the task of undivided loyalty to the Debtors, his clients. Retention should

never be a matter which impedes confident representation of a client. This is particularly so when

such constraints on representation are introduced by the beneficent hand of an adversary counsel. The

Trustee has his fiduciary duties to ensure property of the estate is not transferred under 11 U.S.C. §

549(a), but this does not include parading delay and unrevealed supposition as evidence as he does in

his “Line” on the last day for objections, while stating he is not objecting presently.

                  All of this Motion to Retain effort was done by the Firm to motivate the Trustee to act

with vim and vigor two weeks ago to expediently review his files to see if there be any evidentiary

cause to oppose the Motion to Retain. On information and belief, the Trustee has had long and

significant depositions of both Debtors under the Rule 2004(b) context 4 and thus should have

germane records to share herein if there was some concern the testimony in the affidavits was

inauthentic. Or, if the Trustee had some concern over the third party testimony annexed to the Motion

on the nature of the funds, the Trustee could have interrogated Mssrs. Padilla and Pazzanese

promptly.



3 See, “Tusculan Disputations” Cicero, 45 B.C. – N.B. Cicero himself states "Doesn't Dionysius seem to have made it
plenty clear that nothing is happy for him over whom terror always looms?" See also, Chaucer, Canterbury Tales
(circa. 1400) lns. 2026-2030 “Above, where seated in his tower, I saw Conquest depicted in his power. There was a
sharpened sword above his head; That hung there by the thinnest simple thread.” No counsel so desires to subject
himself to the risks of lacerate himself open by a hanging threat that divides lawyer from counselor when zealous
advocacy is so demanded. Thus, so it is here requiring prompt action by the tribunal to approve retention or not.
4 The Trustee has kindly answered the call of the undersigned to share the transcripts of the Rule 2004(b)
Examinations as the Firm has much work ahead in this Chapter 7 case to perform. Eternal gratitude of the
undersigned is dedicated to Mssrs. Rosen and Schlossberg in this case for such gracious accommodations.

                                                         33
                     Case 20-10883         Doc 200          Filed 06/29/21     Page 4 of 6




                  Instead, the Trustee files a “Line” which really takes no position other than the Trustee

has some vague intent to contest the Motion to Retain, and generally wants to sit around and have

some further scheduling of unknown events by the Court in due course at some unknown hearing date

not even scheduled.

                  Meanwhile the Firm hangs in limbo in its retention efforts while required to

perform substantial representation each day since June 10, 2021. Denoting that Fed. R. Bankr. P.

9014(a) that “no response is required” (as does the Trustee in his “Line”) does not serve the cause

of dispatch and justice in these matters 5. Local Rule 9014-1(3) requires that “any responsive

pleading and memorandum in opposition to a motion must be filed within fourteen (14) days from

the date of service of said motion.” Moreover, Local Rule 9014(4), permits that “[e]xcept as

otherwise provided in the Bankruptcy Code, the Federal Bankruptcy Rules, these Rules or by the

court, a motion can be decided on the pleadings and memoranda filed.”

                  Accordingly, if the Trustee has some evidence that would constitute a good faith

basis for opposition to the Motion to Retain pursuant to Fed. R. Civ. P. 11(b), the Trustee should

today as required make his filing of an Opposition. If the Trustee has no such good faith basis in

fact and evidence after 14 days, the Firm should not be put in the position of awaiting the

Trustee’s decision to simply hang around and see what happens dependent on the direction of the

wind. If the Bankruptcy Court wants to schedule an evidentiary hearing, it has the authority to do

so without the Trustee’s suggestive missives on some other hearing on some unknown matters as

proposed by the “Line.” However, the Bankruptcy Court with all due respect to the Trustee has



5 The most basic tenet to the Court: Fed. R. Civ. P. 8(e) “CONSTRUING PLEADINGS. Pleadings must be construed so as
to do justice.”


                                                       44
                  Case 20-10883        Doc 200        Filed 06/29/21   Page 5 of 6




the ability to enter an Order granting the Motion to Retain following today and with all due

respect should do so. In the absence of present evidence by the Trustee to controvert the evidence

put forward by the Debtors, the Motion to Retain should be GRANTED. No other party in

interest has objected.

               As requested in the Motion to Retain, the relief should be GRANTED and an

Order entered in accordance with its prayer for relief.

                                      Respectfully Submitted,
                                      /s/ John D. Burns
                                      John D. Burns, Esquire (#22777)
                                      The Burns LawFirm, LLC
                                      6303 Ivy Lane; Suite 102
                                      Greenbelt, Maryland 20770
                                      (301) 441-8780
                                      info@burnsbankruptcyfirm.com
                                      Counsel for the Debtors




                                                 55
                  Case 20-10883       Doc 200        Filed 06/29/21    Page 6 of 6




                                CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on the 24rd day of June, 2021, a copy of the foregoing

Response was served, via e-filing or by mail upon registered recipients upon:

ECF:
Office of the United States Trustee
6305 Ivy Lane; STE 600
Greenbelt, MD 20770

Any ECF Registered Recipients

Roger Schlossberg, Esquire
Counsel for the Chapter 7 Trustee
18421 Henson Boulevard
Suite 201
Hagerstown, MD 21742
                                                       -----------/s/ John D. Burns-----
                                                       __________________________
                                                       John D. Burns




                                                66
